Citation Nr: 1129501	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-26 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to increased rating for degenerative disc disease (DDD) of the lumbosacral spine, rated as 10 percent disabling prior to May 12, 2008, and as 20 percent disabling from that date.
 
2.  Entitlement to a rating in excess of 10 percent for right knee disability.

3.  Entitlement to increased rating for left knee disability, rated as 10 percent disabling prior to July 20, 2010, and as 30 percent disabling from that date.

4.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to July 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

During the course of the appeal the Veteran was granted a temporary 100 percent rating for his left knee disability, left total knee replacement, effective July 20, 2010 based on surgical or other treatment necessitating convalescence.  An evaluation of 100 percent was assigned from September 1, 2010; an evaluation of 30 percent was assigned from September 1, 2011.  This did not satisfy the Veteran's appeal in regards to this issue.

In April 2011 the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) in a videoconference hearing.  A transcript of the proceeding is associated with the claims files.

In April 2011 the Veteran also submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided. 

The Veteran's most recent VA examination to determine the degree of severity of his service-connected knee disabilities was performed in June 2009; the most recent examination of the service-connected DDD of the lumbosacral spine was performed in November 2009.  

In testimony before the undersigned AVLJ the Veteran stated that his back disability caused symptoms to include pain, limitation of motion, use of a cane and use of a chair in the shower, limited walking abilities, missed days of work, locking, and muscle spasms; that his left knee disability caused symptoms to include painful scars where the total knee replacement was performed, discomfort, and burning; and that both knees caused daily pain, swelling, and missed days of work.  He also stated that since his last examinations, his knees and spine were noticeably worse.

In light of this evidence suggesting that the Veteran's service-connected disabilities have increased in severity since the most recent VA examinations, the Board has determined that the Veteran should be afforded VA examinations to determine the current degree of severity of the service-connected knee disabilities and service-connected DDD of the lumbosacral spine.                 
  
The Veteran also contends that his service-connected disabilities are so severe that they render him unemployable.  Therefore, the claims for increased rating are inextricably intertwined with entitlement to TDIU as the TDIU claim depends on the ratings assigned.  See Shields v. Brown, 8 Vet. App.346, 350-51 (1995); see also Flash v. Brown, 8Vet. App.332, 338-40 (1995).  As the issue of TDIU is inextricably intertwined with the other issues that are being remanded, the TDIU claim must be remanded to allow for adjudication those issues.

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be requested to provide the names, addresses, and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims folders, pertaining to treatment or evaluation of the disabilities on appeal during the period of these claims.

2.  Then, the RO or the AMC should undertake appropriate development to obtain a copy of any pertinent evidence identified but not provided by the Veteran.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it should so inform the Veteran and request that he provide the outstanding evidence.

3.  Then, the RO or the AMC should arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected DDD of the lumbosacral spine, left knee disability, and right knee disability.  The claims folder must be made available to and reviewed by the examiner(s), and any indicated studies should be performed, to include X-ray examination.

All appropriate diagnostics should be accomplished and all clinical findings should be reported in detail.  

The RO or the AMC should ensure that the examiner(s) provide all information required for rating purposes, to include an opinion as to whether the disabilities are sufficient by themselves to render the Veteran unemployable.  

4.  The RO or the AMC should undertake any additional development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

